- Provided by MZ Technologies SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 THROUGH March, 2010 (Commission File No. 1-32826) TAM S.A. (Exact name of Registrant as specified in its Charter) Av. Jurandir, 856  Lote 4, 1° andar 04072-000 São Paulo, São Paulo Federative Republic of Brazil (Address of Regristrant's principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If "Yes" is marked, indicated below the file number assigned to the registrant in connection with Rule 12g3-2(b): Pursuant to article 12 of CVM Rule 358/02, we are sending the notice to the market from BlackRock, referring to the interest corresponding to over 5% of all preferred shares of TAM S.A. NOTICE TO THE MARKET 1) The undersigned BlackRock, Inc (BlackRock) on behalf of its clients, as managers of third-party funds, hereby inform that has alienated preferred shares issued by TAM S.A. (TAM) totalizing on 22.03.2010, 2,316,143 preferred shares and 2,014,964 American Depositary Receipts (ADRs), equivalent to 4.31% of total preferred shares issued by TAM S.A. (TAM). 2) In order to comply with Article 12 of CVM Instruction 358, as of 01.03.2002, as amended by CVM Instruction 449, as of 03.15.2007, BlackRock informs that: i. BlackRocks headquarters is located at 40 East 52 nd Street, New York, New York 10022-5911, United States of America; ii. BlackRock hold, 2,316,143 preferred shares and 2,014,964 American Depositary Receipts (ADRs) issued by TAM, as managers of third-party funds, according to item 1 hereof; iii. the purpose of the aforementioned corporate interest is solely investment, not existing any intention to amending TAM`s share control or administrative structure; iv. debentures convertible into shares issued by TAM are not hold by such clients; and v. no contract nor agreement has been executed for ruling the right to vote or purchase and sale of securities issued by TAM. 3) Please contact us if you have any questions, or require any additional information. Sincerely, BlackRock, Inc Eduardo A. Lima Líbano Miranda Barroso Diretor de Relações com Investidores SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date: March 24, 2010 TAM S.A. By: /
